In my opinion, the majority incorrectly overruled respondent's motion to dismiss this appeal.
In order to make clear my position concerning the precise question involved, I briefly review the facts: (1) Three claimants applied for unemployment compensation benefits, alleging former employment with respondent; (2) from an adverse departmental ruling, claimants appealed to the statutory tribunal which held in their favor; (3) at respondent's request, the commissioner reviewed the tribunal's decision which he affirmed; (4) respondent then appealed to the superior court where judgment was rendered (a) denying benefits to one claimant and (b) reducing the amount awarded the other two; (5) from this judgment, claimants failed to appeal, appeal was *Page 341 
undertaken by the commissioner; and (6) respondent moved to dismiss the appeal on the ground that the statute does not confer any such right because the commissioner is not an aggrieved party in the cause.
Thus, the anomalous situation of the commissioner "pinch-hitting" for claimants (each capable himself), and appealing from a judgment awarding less benefits than heretofore allowed, is presented.
That the right of appeal is statutory, existing only when expressly provided, and cannot be extended to cases without the statute, is clearly established. Puget Sound Agricultural Co. v.Pierce County, 1 Wash. Terr. 76; Lanigan v. Miles, 89 Wash. 6,153 P. 1081; Robison v. LaForge, 170 Wash. 678,17 P.2d 843; Von Herberg v. Nelson, 175 Wash. 572, 27 P.2d 1103;Albrecht v. Department of Labor  Industries, 192 Wash. 520,74 P.2d 22.
Rem. Rev. Stat. (Sup.), § 9998-106(i), contains the following provision:
"Appeal shall lie from the judgment of the Superior Court to the Supreme Court as in other civil cases. . . ."
The provision relative to appeals in civil cases is Rem. Rev. Stat., § 1716, which reads in part:
"Any party aggrieved may appeal to the supreme court in the mode prescribed in this title from any and every of the following determinations, . . ." (Italics mine.)
Obviously, therefore, the commissioner of unemployment compensation has no status as an appellant unless he may be considered an "aggrieved party."
Hence, what is understood by the term "aggrieved party"? InElterich v. Arndt, 175 Wash. 562, 27 P.2d 1102, we granted a motion to dismiss an appeal, stating: *Page 342 
"The record fails to disclose that, as an individual, the appellant has a substantial interest in the subject matter of the litigation, or that, as an individual, he was aggrieved or prejudiced by the temporary restraining order. A person can have no standing to appeal unless he has a substantial interest in the subject matter of the litigation and is aggrieved or prejudiced by the judgment or decree.
"`And not only must a party desiring to appeal have an interest in the particular question litigated, but his interest must be immediate and pecuniary, and not a remote consequence of the judgment. . . .
"`In addition to the requirement of a substantial interest in the subject-matter of the litigation, it is essential, in order that a person may appeal or sue out a writ of error, that he shall be aggrieved or prejudiced by the judgment or decree; appeals are not allowed for the purpose of settling abstract questions, however interesting or important to the public generally, but only to correct errors injuriously affecting the appellant. The record must show that the party complaining was aggrieved by the judgment, as a reviewing court cannot hear evidence to determine that question. The damage or grievance which entitled a party to a writ of error or an appeal, within this rule, must be a direct and positive one, effected by the judgment concluding and acting upon his rights; and such damage must be by the record, and not in consequence of it. Persons aggrieved, in this sense, are not those who may happen to entertain desires on the subject, but only those who have rights which may be enforced at law, and whose pecuniary interests might be established in whole or in part by the decree; in other words, the mere fact that a person is hurt in his feelings, wounded in his affections, or subjected to inconvenience, annoyance, discomfort, or even expense by a decree, does not entitle him to appeal from it, so long as he is not thereby concluded from asserting or defending his claims of personal or property rights in any proper court.' 2 R.C.L. p. 52."
Again, in Terrill v. Tacoma, 195 Wash. 275, 80 P.2d 858, we stated: *Page 343 
"The rule concerning the question of the right of appeal as presented in the case at bar is set out in 2 Am. Jur., Appeal and Error, 941, 943, §§ 150 and 152, as follows:
"`A cardinal principle which applies alike to every person desiring to appeal, whether a party to the record or not, is that he must have an interest in the subject-matter of the litigation. His interest must be immediate and pecuniary, and not a remote consequence of the judgment; a future, contingent, or speculative interest is not sufficient.
"`The interest must also be substantial; a merely nominal party to the action cannot appeal.'
"`In addition to the requirement of a substantial interest in the subject-matter of the litigation, it is essential, in order that a person may appeal or sue out a writ of error, that he shall be aggrieved or prejudiced by the judgment or decree. Appeals are not allowed for the purpose of settling abstract questions, however interesting or important to the public generally, but only to correct errors injuriously affecting the appellant.'"
With the foregoing in mind, we have the precise question involved: Where unemployment compensation benefits are awarded but thereafter reduced by a judgment of the superior court, claimants never appealing therefrom, is the commissioner anaggrieved party in the cause enabling him to appeal?
As stated before, under these peculiar facts, I am unable to hold that the commissioner is an aggrieved party. In the first place, a sharp distinction must be drawn between an appeal by the commissioner from (1) a judgment which diminishes the compensation fund, and (2) a judgment which prevents a decrease in the fund. In the former, the commissioner as trustee of the fund has a duty to see that benefits are not prodigally or mistakenly awarded. While in the latter, he is not charged with a duty to act. This responsibility *Page 344 
belongs to claimants. To continue the litigation is a matter entirely within their discretion.
The majority has not cited any authority, nor have I been able to find any, which requires a custodian of a fund to prosecute an appeal on behalf of a claimant against such fund where the claimant himself possesses the right of appeal, or where he may believe that the claimant has a just claim. That one's feeling of propriety or sense of justice is outraged by the decree of a lower court does not make him aggrieved within the meaning of the statute. See Appeal of Spencer, 122 Conn. 327, 332,188 A. 881, 883.
To recapitulate, in situation (1) the commissioner as trustee of the unemployment compensation fund is delegated the duty at the expense of the state to cautiously and judiciously administer the disbursement of funds. But in situation (2) he is notcharged with the duty of establishing claims at state expense inbehalf of claimants possessing the right of appeal, and hence is not aggrieved by the reduction in the amount of benefits.
Then, too, the commissioner was in no legal sense a party asserting rights which, if granted, would be beneficial to his department; and a decision adverse to his own views would not lessen, impair, or destroy any of the department's rights. Under circumstances such as these, the only aggrieved parties were claimants. Because they failed to take advantage of their opportunity, by what authority and by what reasoning does such right of appeal inure to the commissioner?
As observed in the majority opinion, there is a dearth of authority on this particular question. By resorting, however, to other related situations expounding analogous principles and reasoning, the above analysis appears to be well-established. *Page 345 
In Appeal of Woodbury, 70 Conn. 455, 39 A. 791, an appeal was taken by a trustee in insolvency of an estate from the denial of a motion to extend the time in which claims might be made against the estate. In denying the trustee the right to appeal, the court stated:
"The appellee in this court argues that if the trustee, under certain circumstances, as shown by some of the cases hereinbefore cited, can appeal from an order extending the time for presenting claims, there is no reason why he should not have the right to appeal from an order refusing to extend the time. The two cases are not analogous. In the former he is acting in the interest of the debtor and of all the creditors whose standing, as such, is undisputed, in a case where it is his duty to act in favor of a speedy and economical settlement; while in the latter he is charged with no duty to act, and is acting, if he acts at all, in favor of delay at the expense of the estate, in the interest of one or more parties whose standing as creditors is still in dispute.
"A trustee may appeal from the allowance of a claim by the commissioners, but it does not follow from this that he can appeal from their action in disallowing a claim. In the one case he may be aggrieved in his representative capacity because it may be his duty, at the expense of the estate, to oppose the claim; in the other he is not charged with the duty of establishing the claim at the expense of the estate, and is not aggrieved in his representative capacity by its disallowance.
"So far as we are aware the practice, in cases of this kind, has always been in accordance with the views herein expressed. The creditor himself has ample power to protect his rights, and we see no good reason why he should call upon the trustee to do this for him at the expense of others. For these reasons we are of opinion that the court below erred in denying the motion to erase."
In Kirchoff v. Board of County Commissioners, 189 Minn. 226,248 N.W. 817, petitioner applied to the *Page 346 
county board to have his land set off from one school district and attached to another. After a hearing, the board denied the petition. Petitioner appealed to the superior court which reversed the board's order. The board then appealed. In dismissing the appeal, the court said:
"The county board, prosecuting this appeal, as far as the record shows, has no interest in the litigation and is not an aggrieved party. The board is the tribunal designated by statute to hear the petition and pass upon it in the first instance. The litigants are the petitioner and the school districts affected. A court or tribunal before whom a controversy is litigated has as such no appealable interest in the matter. And, while the county board represents the county in many matters in which the county is interested, it does not appear that the county has any financial or other interest in this litigation, nor is the appeal taken by or in behalf of the county. Public boards and officers cannot appeal or sue out writs of error if they have no interest or are not aggrieved either in their official or individual capacity. [Citing authorities.]"
Again, in Clark v. Hill, 208 Wis. 575, 243 N.W. 502, petitioners, proprietors of a carnival, applied to the commissioners of agriculture and markets for a showman's license, tendering a certain sum. The license was refused because the commissioners construed a section of the statute as requiring a greater amount. Thereafter, petitioners sought to procure a peremptory writ of mandamus compelling defendants to issue them a license for the sum tendered. A trial resulted in a judgment in all respects favorable to defendants and denying the writ. From this judgment in favor of defendants, they appealed because of the construction accorded to the statute by the lower court. In passing on the question, the court remarked:
"In view of the fact that the judgment denied the petitioners the relief sought, or any relief, it is not a *Page 347 
judgment by which the defendants are aggrieved. The right to appeal to this court is accorded to any party aggrieved by the provisions of sec. 274.10, Stats. Unless the party is aggrieved by the judgment, even though he challenges the reason upon which the judgment is based, he has no right to appeal. [Citing cases.] As the defendants here are not parties who may appeal from the judgment, because they are not aggrieved, the judgment of this court must be a dismissal of the appeal."
In addition, the position of the commissioner as trustee of the compensation fund with respect to the aggrieved party question is not fundamentally different from that of an executor or administrator seeking to appeal from a decree of distribution. In the latter, the courts have uniformly held that persons in such capacities are not aggrieved parties within the meaning of appeal statutes in contests between claimants of an estate over a decree of distribution. In re Babb's Estate, 200 Cal. 252,252 P. 1039; see, also, In re Cannons' Estate, 18 Wash. 101, 105,50 P. 1021, 1022.
A still closer and more apt analogy to the present position of the commissioner, i.e., appealing from a judgment partially reversing his allowance of a claim for benefits, is that of an administrator or executor appealing from a judgment or order disallowing a claim which the administrator has allowed. Under such circumstances, it is generally held that, since the representative is a mere volunteer, possessing no appealable interest, he is not an aggrieved party and thus cannot appeal. 24 C.J. 411, § 1130; Foster v. Newman, 192 Ark. 1177,90 S.W.2d 224; Crenshaw v. Sanford, 14 Ariz. 1, 123 P. 31.
In Cairns v. Donahey, 59 Wash. 130, 109 P. 334, this court held that an appellant, in order to obtain a review of an order or decree, must have an interest in the subject matter of the appeal. In the case at *Page 348 
bar, the subject matter of the appeal is the amount claimed by the workmen in which the commissioner has no interest whatever.
A reading of the majority opinion discloses four reasons for overruling respondent's motion to dismiss the appeal. In the first place, it is argued that, since the judgment adversely affects the compensation fund by denying the commissioner the right to collect contributions from respondent, he is an aggrieved party. Mercenarily speaking, it might be stated that, while the fund is adversely affected by a decrease in contributions, it is, on the other hand, favorably affected by a reduction in benefits. However, such reasoning is decidedly irrelevant. We are not concerned here with the collection of contributions. This is an action by claimants seeking to acquire unemployment compensation benefits for their individual use, not one by the commissioner against respondent for taxes or contributions. Hence, the effect of collecting contributions from respondent is an issue not before the court at the present time.
Second, the majority argue that, if the commissioner is denied the right of appeal, the superior courts will be administering the act. Perhaps that conclusion follows from their broad generalization. However, such a sweeping proposition was never advanced. As pointed out before, the commissioner's right of appeal in general is not being disputed. It is only this exceptional situation that is being attacked.
Third, the majority next contend that, because the commissioner is vitally concerned in carrying out his duties in accordance with the statute, in fixing sound policies and in establishing departmental rulings, he should be allowed the right of appeal. While these intentions are exceedingly admirable, fortunately or unfortunately this is a matter for the legislature and *Page 349 
not for the courts. Moreover, this argument does not relate to whether or not the commissioner is an aggrieved party.
Finally, as an additional reason for permitting the commissioner to appeal, the majority contend that, as the expense is often prohibitive to claimants, further litigation would be discouraged. Again, this argument is one for the legislature. However, in this instance, the legislature has expressly provided that claimants shall not be charged fees of any kind for departmental hearings, that they shall pay only such fees as are legal in the superior and supreme courts, and that counsel fees shall be determined by the court. Rem. Rev. Stat. (Sup.), § 9998-115 [P.C. § 6233-316] (b).
The motion to dismiss the appeal should be granted.
ROBINSON, C.J., and STEINERT, J., concur with SIMPSON, J.